Townsend, J.
The defendant was tried on an indictment for murder and convicted of voluntary manslaughter. The testimony authorized a finding that the defendant went to a restaurant where the decedent and a woman were drinking beer and attempted to get the woman to come and talk with him, which she did not desire to do; that he assaulted her; that the decendent threw a bottle, hitting the defendant in the head; that they were seen struggling together, the decedent holding the defendant, who had an open knife in his hand; that the decedent was bleeding profusely from cuts; that the decedent then broke away' and was taken to the hospital; that he had deep cuts in his chest which appeared to' have perforated the lungs; that he stated, “I’m dying, the boy cut me to death”; and that he died shortly after reaching the hospital. Such evidence is sufficient to support the verdict of guilty of voluntary manslaughter and to authorize the finding that death proximately resulted from the infliction of the knife wounds. The sole contention of the plaintiff in error in his motion for a new trial filed on the general grounds only is that the State failed to prove that the cuts inflicted by the defendant caused the death. Under this evidence, such contention is not tenable.
Accordingly, the judgment of the trial court denying the motion for a new trial is without error.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.